Citation Nr: 0819087	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  06-20 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial compensable rating for status 
post arthroplasty of the 2nd and 3rd toes of the right foot.

2.  Entitlement to an initial compensable rating for status 
post arthroplasty of the 2nd and 3rd toes of the left foot.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The veteran served on active duty from January 1988 to 
January 1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  In pertinent part, the RO granted 
service connection for status post arthroplasties of the 2nd 
and 3rd toes of the right and left feet, and assigned 
noncompensable ratings.  The veteran has appealed the initial 
ratings assigned.


FINDINGS OF FACT

1.  The veteran's service-connected status post arthroplasty 
of the 2nd and 3rd toes of the right foot does not result in 
hammertoes of all toes, and his overall foot disability is no 
more than mildly disabling in degree.

2.  The veteran's service-connected status post arthroplasty 
of the 2nd and 3rd toes of the left foot does not result in 
hammertoes of all toes, and his overall foot disability is no 
more than mildly disabling in degree.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for status post 
arthroplasty of the 2nd and 3rd toes of the right foot have 
not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes (DC's) 5282, 5284 (2007).

2.  The criteria for a compensable evaluation for status post 
arthroplasty of the 2nd and 3rd toes of the right foot have 
not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 
4.71a, DC's 5282, 5284 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded). Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions."  38 C.F.R. 
§ 4.6.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990). 

Historically, the veteran's entrance examination demonstrated 
a moderate pes planus deformity.  He first reported pain of 
the 3rd toe of the right foot in February 1989 after playing 
soccer.  He was shown to have a corn over the 3rd right foot 
digit.  A March 1989 podiatry consultation demonstrated 
flexion contractures of the 2nd and 3rd digits of both feet.  

In December 1989, bilateral fusion arthroplasties of the 
distal interphalangeal joints of the 2nd and 3rd toes of each 
foot were performed.  A December 1993 physical examination 
provided an assessment of surgical correction of congenital 
deformity with good success.

An RO rating decision in February 2005 granted service 
connection for status post arthroplasties of the 2nd and 3rd 
toes of the right and left feet, and assigned noncompensable 
ratings under DC 5299-5282.  

The hyphenated code in this case reflects that there is no 
specific diagnostic code for arthroplasty residuals of the 
toes, and that this disorder is rated as analogous to 
hammertoes under DC 5282.  See 38 C.F.R. § 4.20 (when an 
unlisted condition is encountered it will be permissible to 
rate it under a closely related disease or injury, in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous); and 
38 C.F.R. § 4.27 (unlisted disabilities requiring rating by 
analogy will be coded first by the numbers of the schedule 
identifying the most closely related body part or body system 
involved and "99.")

In order to be entitled to the maximum 10 percent evaluation 
under DC 5282, the veteran generally must demonstrate that 
all toes are hammertoes (without clawfoot).  The January 2005 
and July 2007 VA examination reports, as well as private 
examination reports dated October 2003 and April 2005, do not 
reflect that this is the situation or anything like this type 
of situation. 

Consequently, it must also be determined whether a 
compensable evaluation may be assigned under another 
diagnostic code.  A review of the other potentially 
applicable diagnostic codes reveals that most other criteria 
relevant to the service connected disabilities at issue 
cannot be favorably applied in this case.  

The criteria of DC's 5172, 5276, 5278, 5279, 5280, 5281, and 
5283 are not for application as the veteran is not service 
connected for amputation of a toe, acquired flatfoot, 
acquired claw foot, anterior metatarsalgia or Morton's 
disease, hallux valgus, hallux rigidus, or malunion or non-
union of the tarsal or metatarsal bones.

In the February 2005 rating decision, the RO took note that 
the veteran had a foot injury in service.  Under DC 5284, an 
evaluation of 10 percent is available for "moderate" foot 
injuries.  The next higher evaluation of 20 percent is 
available for moderately severe foot injuries.  A maximum 
evaluation of 30 percent is available for severe foot 
injuries.

Applying the criteria of DC 5284 to the facts of this case, 
the Board finds that a compensable evaluation is not 
warranted for either foot for any time during the appeal 
period.  In this respect, the competent evidence, overall, 
demonstrates that the veteran's disability of each foot is no 
more than mildly disabling in degree.

For example, the medical reports described above establish 
permanent flexion of 5 degrees in the distal interphalangeal 
joints of the 2nd and 3rd toes of each foot.  The January 2005 
VA compensation and pension examination established a 
diagnosis of chronic strain to the 2nd and 3rd toes of both 
feet and noted a "mildly" antalgic gait, providing evidence 
against these claims.  

An April 2005 private examination report described painful 
motion of the 2nd and 3rd digits of the right foot, and the 3rd 
digit of the left foot, with either regenerated or 
inadequately resected bone shown by x-ray examination.  The 
2nd digit of the left foot was fused but still painful.  The 
July 2007 VA compensation and examination report reported 
weakness of the 2nd and 3rd toes of each foot.  

This evidence supports a finding that some degree of mild 
disability is associated with the veteran's service connected 
residuals of arthroplasties of the 2nd and 3rd toes of each 
foot.  However, none of these examination reports describe 
right and/or left foot disability that is more than mild in 
degree.  Other than the flexion abnormality, VA examination 
in January 2005 found no additional abnormalities such as 
bunions, corns or calluses, and found no additional range of 
motion loss to the toes or feet due to pain, fatigue, 
weakness or lack of endurance.  Similarly, VA examination in 
July 2007 found that the veteran's feet showed no objective 
evidence of painful motion, swelling, tenderness, 
instability, abnormal weight bearing, muscle atrophy or other 
deformity, providing more evidence against these claims.  The 
veteran was limited to walking from 1 to 3 miles, but had no 
limitations with standing.  Overall, the examiner found that 
the veteran's bilateral toe disability had no significant 
effects on his occupation or daily activities.

The Board finds that the medical evidence of record provides 
strong probative evidence against this claim, showing that 
the veteran's service-connected status post arthroplasties of 
the 2nd and 3rd toes of each foot results in no more than mild 
disability of the feet, even when the provisions of 38 C.F.R. 
§ 4.40 and 4.45 are considered.

The Board has further considered the applicability of DC 
5277, pertaining to bilateral weak feet.  Under this 
provision, a minimum 10 percent rating is warranted for a 
symptomatic condition of the feet secondary to many 
constitutional symptoms, characterized by atrophy of the 
musculature, disturbed circulation and weakness.  There is no 
medical evidence of muscle atrophy or disturbed circulation 
of the feet.  The veteran's 2nd and 3rd toes of each foot 
demonstrate weakness, but both of his feet have not been 
described as weak.  Thus, this provision does not apply.

The Board acknowledges the veteran's complaint of painful 2nd 
and 3rd toes of each foot which interferes with his walking, 
running or other activity requiring pushing and pressure of 
his toes.  He has contemplated changing occupations from 
being a tile setter to an office-type of job due to worsening 
toe pain.  The VA examiners have taken into account his 
report of limitations in providing opinion that his toe 
disabilities, overall, result in no significant functional 
limitations.  

It is important for the veteran to understand that the RO has 
awarded him a 10 percent rating under 38 C.F.R. § 3.324 for 
multiple noncompensable disabilities which recognizes that 
his bilateral foot disability, while not deemed to be more 
than mildly disabling when considered alone, is of sufficient 
severity when combined to result in interference with his 
normal employability to a limited degree.

The Board has considered the veteran's statements.  The Board 
finds, however, that the clinical findings and medical 
opinions, overall, outweigh the veteran's contentions.  Since 
these disabilities do not meet the criteria for a 10 percent 
disability rating under any of the applicable diagnostic 
codes, the Board finds that these disabilities have been 
properly rated at the noncompensable level. See 38 C.F.R. 
§ 4.31.  The benefit of the doubt rule does not apply as the 
preponderance of the evidence is against the claims.  Ortiz 
v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).  Hence, 
the appeal is denied.

Finally, the Board has considered whether the veteran's claim 
warrants referral to the Chief Benefits Director of VA's 
Compensation and Pension Service under 38 C.F.R. § 3.321.  
The veteran has denied any loss of working time due to his 
disabilities, and he has not required any periods of 
hospitalization to treat such disabilities.  The Board finds 
that there is no evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to the service-
connected disability at issue, that would take the veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  Therefore, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to also notify a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here, the veteran is challenging the initial evaluations 
assigned following the grants of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
has been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  

The Board recognizes that a VCAA error has occurred in this 
case as the veteran was not provided notice of the criteria 
for establishing a disability rating.  However, neither the 
veteran nor his representative has argued any prejudicial 
harm resulting from this notice defect.  See Dunlap v. 
Nicholson, 21 Vet. App. 112, 117 (2007); Goodwin v. Peake, 
No. 05-0876 (U.S. Vet. App. May 19, 2008) (claimant has the 
burden of establishing that VCAA notice error on a downstream 
element of a service connection claim).

Additionally, the Board can find no evidence of prejudicial 
error in this case.  The veteran's VA examination reports, as 
well as statements of record, reflect his report of current 
symptoms and how those symptoms affect his employability and 
activities of daily living.  As reflected by his December 
2005 notice of disagreement, the veteran is aware of the 
types of evidence required to substantiate his claim and the 
burden upon the parties in obtaining such evidence.  At that 
time, he requested RO assistance in obtaining private medical 
records which he asserted would show that his conditions were 
much worse than VA recognizes.

The veteran's statements are found by the Board to 
demonstrate actual knowledge of the evidentiary requirements 
so that adjudication of the claims at this time would not be 
prejudicial to the veteran.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

VA has a duty to assist the veteran in the development of the 
claims.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service medical records and his private medical records 
identified as being relevant to his claims.  The veteran was 
afforded VA examinations in January 2005 and July 2007 to 
evaluate the nature and severity of his service connected toe 
disabilities.  There is no lay or medical evidence suggesting 
an increased severity of symptoms to the extent that a higher 
rating may still be possible.  Thus, there is no duty to 
provide further medical examination.  See VAOPGCPREC 11-95 
(Apr. 7, 1995).

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

The claim of entitlement to an initial compensable rating for 
status post arthroplasty of the 2nd and 3rd toes of the right 
foot is denied.

The claim of entitlement to an initial compensable rating for 
status post arthroplasty of the 2nd and 3rd toes of the left 
foot is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


